Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered May 17, 2007, convicting him of attempted criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to permit a defendant to withdraw a previously-entered plea of guilty rests within the sound discretion of the court (see People v Seeber, 4 NY3d 780 [2005]; People v Mann, 32 AD3d 865 [2006]; People v Kucharczyk, 15 AD3d 595 [2005]), and this determination generally will not be disturbed absent an improvident exercise of discretion (see People v DeLeon, 40 AD3d 1008 [2007]). Here, the defendant knowingly, voluntarily, and intelligently entered his negotiated plea of guilty with the assistance of competent counsel, in exchange for a favorable sentence promise (see People v Mann, 32 AD3d 865 [2006]). Moreover, contrary to the defendant’s arguments, his attorney was not obligated to “participate in a baseless pro se motion to withdraw a plea of guilty which was voluntarily, knowingly, and intelligently made” (People v Caple, 279 AD2d 635, 635 [2001]). Nor is there any merit to the defendant’s contention that he was denied the effective assistance of counsel (see People v Brooks, 36 AD3d 929, 930 [2007]; People v Grimes, 35 AD3d 882, 883 [2006]). Skelos, J.P, Dillon, Garni and Leventhal, JJ., concur.